Citation Nr: 0729561	
Decision Date: 09/20/07    Archive Date: 10/01/07	

DOCKET NO.  04-14 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee disorder. 

2.  Entitlement to service connection for post-traumatic 
stress disorder. 

3.  Entitlement to service connection for benign prostatic 
hypertrophy, claimed as the residual of exposure to Agent 
Orange. 

4.  Entitlement to service connection for lymphadenopathy, 
claimed as the residual of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to December 
1970, with service in the Republic of Vietnam from January to 
December 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of September 2003, December 2004, and November 2005 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

In a rating decision of April 1972, the RO denied entitlement 
to service connection for a bilateral knee disorder, 
specifically, Osgood-Schlatter's Disease.  The veteran was 
notified of that decision in correspondence of April 19, 
1972.  However, the letter in question erroneously advised 
the veteran that he had been granted service connection for 
his claimed bilateral knee disability, and assigned a 
noncompensable evaluation.  When in December 1977, the 
veteran requested an increased evaluation for his supposedly 
service-connected knee disability, he was advised of the 
error in the previous letter. 

Since the time of the April 1972 decision, the veteran has 
submitted additional evidence in an attempt to reopen his 
claim.  The RO found such evidence new, but not material, and 
the current appeal ensued.

During the course of a videoconference hearing before the 
undersigned Acting Veterans Law Judge in April 2007, the 
veteran withdrew from consideration the issue of service 
connection for lymphadenopathy.  Accordingly, that issue will 
be dismissed.

Finally, for reasons which will become apparent, the appeal 
as to the issues of service connection for post-traumatic 
stress disorder and whether new and material evidence has 
been submitted sufficient to reopen the veteran's previously-
denied claim for service connection for a bilateral knee 
disorder is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  At an April 2007 hearing before the Board, prior to the 
promulgation of a decision in this case, the veteran 
requested withdrawal of the issue of service connection for 
lymphadenopathy.

2.  Benign prostatic hypertrophy is not shown to have been 
present in service, or for many years thereafter, nor is it 
the result of any incident or incidents of the veteran's 
period of active military service, including exposure to 
Agent Orange.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the veteran's substantive 
appeal on the issue of service connection for lymphadenopathy 
have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(2006).

2.  Benign prostatic hypertrophy was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claims.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on the claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id.; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the 
VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  See Pelegrini,18 Vet. App. at 121.

In the present case, in correspondence of July 2003, the RO 
provided notice to the veteran regarding what information an 
evidence was needed to substantiate his claim for service 
connection, as well as what information and evidence should 
be submitted by him, what information and evidence would be 
obtained by VA, and the need for the veteran to advise VA of 
or submit any further evidence in his possession pertaining 
to his claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes VA and 
private inpatient and outpatient treatment records and 
examination reports, and the transcript of a videoconference 
hearing before the undersigned Acting Veterans Law Judge in 
April 2007.

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, as the 
Board concludes below that a preponderance of the evidence is 
against the appellant's claim for service connection, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have had any 
effect on the case, or to have caused injury to the claimant.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra.; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Analysis

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the 
appellant's claims file, which includes:  his multiple 
contentions, including those raised at an April 2007 hearing; 
service medical records; VA and private inpatient and 
outpatient treatment records; and VA and private examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the appellant's claim, and 
what the evidence in the claims file shows, or fails to show, 
with respect to that claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000), and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2006).  Except 
for appeals withdrawn on the record at a hearing, appeal 
withdrawals must be in writing.  38 C.F.R. § 20.204(c) 
(2006).

At a hearing before the Board in April 2007, the veteran's 
accredited representative indicated that the veteran wished 
to withdraw the issue of service connection for 
lymphadenopathy, inasmuch as it was "no longer bothering the 
veteran."  See Transcript, page 3.

As the veteran has withdrawn the appeal as to the issue of 
service connection for lymphadenopathy, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal on that issue, and it is 
dismissed without prejudice.

As regards the issue of service connection for benign 
prostatic hypertrophy, the Board notes that service 
connection may be established for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2006); see also Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Additionally, where a veteran was exposed to an herbicide 
agent during active military, naval, or air service, certain 
diseases [including chloracne or other acneiform disease 
consistent with chloracne, Type II diabetes mellitus, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma)] shall be service connected, even though there 
is no record of such disease during service, if they have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneiform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. §§ 3.307, 3.309(a) (2006).  For purposes 
of this section, the term "herbicide agent" means a chemical 
or an herbicide used in support of the United States and 
allied military operations in the Republic of Vietnam during 
the period beginning on January 9, 1962 and ending on May 7, 
1975.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.307(a)(7)(ii) (2006).

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of benign prostatic hypertrophy, or, for that 
manner, any disorder of the prostate.  At the time of a 
service separation examination in December 1970, the 
veteran's prostrate gland was within normal limits, and no 
pertinent diagnosis was noted.

The earliest clinical indication of the presence of chronic 
prostate pathology is revealed by correspondence from the 
veteran's private physician dated in February 1996, at which 
time there was noted the presence of "prostatic enlargement" 
in June 1994, almost 24 years following the veteran's 
discharge from service.  While since the time of the 
veteran's discharge, he has received continued treatment, 
including surgery, for benign prostatic hypertrophy, to date, 
there exists no evidence that the veteran's prostate 
pathology is in any way the result of an incident or 
incidents of his period of active military service, including 
exposure to Agent Orange.

The veteran argues that his benign prostatic hypertrophy 
should be evaluated on the same basis as prostate cancer, a 
disability for which service connection may be granted on a 
presumptive basis where there has been exposure to Agent 
Orange.  In the case at hand, during the period from January 
to December 1970, the veteran 

served in the Republic of Vietnam, and exposure to Agent 
Orange is conceded.  However, the veteran's benign prostatic 
hypertrophy, unlike prostate cancer, does not fall within the 
parameters of any of the disabilities for which service 
connection might be granted on a presumptive basis based on 
exposure to Agent Orange.  Nor is there any evidence 
whatsoever that the veteran has in the past or currently 
suffers from cancer of the prostate.

Based on the aforementioned, the Board is unable to 
reasonably associate the veteran's benign prostatic 
hypertrophy, first persuasively documented many years 
following service discharge, with any incident or incidents 
of his period of active military service, including exposure 
to Agent Orange.  Accordingly, service connection must be 
denied.

In reaching this determination, the Board has given due 
consideration to the veteran's testimony given at the time of 
a videoconference hearing before the undersigned Acting 
Veterans Law Judge in April 2007.  Such testimony, while 
informative, is regrettably not probative when taken in 
conjunction with the entire evidence of record.  The Board 
does not doubt the sincerity of the veteran's testimony, or 
other testimony offered in support of his claim.  Such 
testimony, however, in and of itself, does not provide a 
persuasive basis for a grant of the benefit sought in light 
of the evidence as a whole.


ORDER

The appeal for service connection for lymphadenopathy, 
claimed as the residual of exposure to Agent Orange, is 
dismissed.

Service connection for benign prostatic hypertrophy, claimed 
as the residual of exposure to Agent Orange, is denied.



REMAND

In addition to the above, the veteran in this case seeks 
service connection for post-traumatic stress disorder, as 
well as for a bilateral knee disorder.  In pertinent part, it 
is contended that, while in Vietnam, the veteran participated 
in and/or was subjected to a number of stressful incidents, 
which incidents precipitated the development of a post-
traumatic stress disorder.  The veteran further contends that 
his current bilateral knee disorder had its origin during his 
period of active military service.

In that regard, pertinent evidence of record indicates that 
the veteran served as a supply (equipment repair) clerk in 
the Republic of Vietnam during the period from January to 
December 1970.  According to the veteran, during that time, 
he drove a 3/4-ton truck ferrying Vietnamese civilians to 
their jobs at his military base.  Awards and accommodations 
given the veteran include the Vietnam Service Medal, and the 
Vietnam Campaign Medal.

At the time of the aforementioned hearing, the veteran 
testified that, in June or July 1970, outside Long Bien 
(Vietnam), he was involved in a motor vehicle accident, at 
which time a young man riding a motor scooter struck his 3/4-
ton truck, resulting in the young man's death.  See 
Transcript, pp. 22-23.  The veteran further testified that, 
around or about September 1970, he was subjected to various 
rocket and mortar attacks.  See Transcript, p. 28.  In 
correspondence of September 2004, the veteran indicated that 
"the Government" has settled with the family of the young man 
killed in the aforementioned motor vehicle accident.  He 
further indicated that, at that time, one of the men 
stationed with him was named "Guy Tennsion, from Chicago, 
Illinois."  To date, no attempt has been made to verify any 
of the aforementioned stressors.  Nor, apparently, has an 
attempt been made to contact the individual mentioned in the 
veteran's September 2004 correspondence.  Significantly, to 
date, the veteran has yet to be afforded a VA psychiatric 
examination for compensation purposes.  Under the 
circumstances, the Board is of the opinion that additional 
development would be appropriate prior to a final 
adjudication of the veteran's claim for service connection 
for post-traumatic stress disorder. 

As regards the issue of whether new and material evidence has 
been submitted sufficient to reopen the veteran's previously-
denied claim for service connection for a bilateral knee 
disorder, the Board notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006).

In that decision, the Court held that VA must notify a 
claimant of the evidence and information necessary to reopen 
a previously-denied claim, as well as the evidence and 
information necessary to establish his entitlement to the 
underlying claim for the benefit sought, i.e., service 
connection.  In that case, the Court noted that VA's 
obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence which was of 
record at the time that the prior claim was finally denied.

The Court further stated that the VCAA requires, in the 
context of a claim to reopen, that the Secretary look at the 
bases for the denial in the prior decisions, and respond with 
a notice letter which describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection which were found insufficient in 
the previous denial.

The Board observes that, while in correspondence of July 
2003, the veteran was provided with a basic description of 
what constitutes "new and material" evidence, he has yet to 
be provided with notice which fully complies with the newly-
specified criteria as noted in Kent, supra. (i.e., the type 
of evidence which would be new and material based on the 
reasons for the prior denial).  Under the circumstances, 
proper notice must be provided to the veteran prior to a 
final adjudication of his current claim for service 
connection.

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:

1.  The RO should review the veteran's 
file, and ensure that the veteran and his 
representative are sent a corrected VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) which advises the 
veteran of the evidence and information 
necessary to reopen his previously-denied 
claim (for service connection for a 
bilateral knee disability), and which 
notifies him of the evidence and 
information necessary to establish his 
entitlement to the underlying claim for 
the benefit sought, that is, service 
connection.

The veteran and his representative should 
also be advised of what constitutes new 
and material evidence sufficient to 
reopen his previously-denied claim in the 
context of evidence of record at the time 
that the prior claim was finally denied.  
Finally, the veteran should be advised as 
to what evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
which were found insufficient at the time 
of the previous denial, as outlined by 
the Court in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to October 2005, the date of 
the most recent evidence of record, 
should then be obtained and incorporated 
in the claims folder.  The veteran should 
be requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

3.  The RO should then contact the 
veteran, with a request that he provide 
the full address for the aforementioned 
Guy Tennsion who reportedly served with 
the veteran in Vietnam at the time of the 
motor vehicle accident which lead to the 
death of a young Vietnamese civilian.  
Upon receipt of such information, the RO 
should contact that individual, with a 
request that he provide a statement 
regarding any knowledge he might have of 
the aforementioned motor vehicle 
accident.  All such information, when 
obtained, should be made a part of the 
veteran's claims folder.

4.  Following receipt of the 
aforementioned information, the RO should 
review the file, and prepare a summary of 
the veteran's claimed stressors.  This 
summary, and all associated documents, 
should be sent to the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
in order that they may provide any 
information which could corroborate the 
veteran's alleged stressors.

5.  Following the above, the RO should 
make a specific determination based upon 
the complete record with respect to 
whether the veteran was exposed to a 
stressor or stressors in service, and, if 
so, the nature of the specific stressor 
or stressors.  Should the RO determine 
that the record establishes the existence 
of a stressor or stressors, the RO should 
specify which stressor or stressors in 
service it has determined are established 
by the record.  In reaching that 
determination, the RO should address any 
credibility questions raised by the 
evidence.

6.  If and only if the RO is able to 
verify an inservice stressor or 
stressors, arrangements should be made 
for the veteran to be examined by a VA 
psychiatrist, preferably a psychiatrist 
who has not heretofore seen or treated 
the veteran.  The RO should specify for 
the examiner the stressor or stressors 
which it has determined are established 
by the record, and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether exposure to a stressor in service 
has resulted in current psychiatric 
symptoms, and whether the diagnostic 
criteria to support a diagnosis of post-
traumatic stress disorder have been met.

The examination report should reflect a 
review of pertinent material in the 
claims folder.  The examiner should 
integrate the previous psychiatric 
findings and diagnoses with current 
findings to obtain an accurate picture of 
the nature of the veteran's psychiatric 
status. The examiner should, 
additionally, comment explicitly on 
whether there is a link between any 
verified inservice stressor or stressors 
and the current diagnosis of post-
traumatic stress disorder.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the psychiatric examiner 
prior to completion of the examination.  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination report.

7.  Thereafter, the RO should 
readjudicate the veteran's claims for 
service connection for post-traumatic 
stress disorder and a bilateral knee 
disability.  Should the benefits sought 
on appeal remain denied, the veteran and 
the veteran's representative should be 
provided a Supplemental Statement of the 
Case (SSOC) and given the opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	C. L. KRASINSKI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


